Detailed Action




Claims 1-20 were pending in this application.
Claims 1-5, 8, 11-13, 15 and 18 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Applicant has included claim limitations concerning “the user commands indicate to form the compute unit as having selected computing components concurrently from both the first communication fabric and the second communication fabric” (claim 1 lns. 9-11; claim 11 lns. 14-160).  Such claim limitations are not construed to signify that the act by the user of selecting computing components necessarily occurs “concurrently,” but rather that such computing components, once selected by the user, have been selected so that the selected computing components will operate concurrently with respect to each other, i.e. in relation to the respective communication fabrics from which such computing components have been selected by a user.


Response to Arguments
Applicant's arguments filed 5/20/2022 have been considered fully, but they are not persuasive.
Applicant asserts that claims 6, 10, 14, 17 and 20 should not have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite because the terms claimed are not referring to trademarked products in commerce, nor the attribution of sources of such products, but rather refer to technical specifications promulgated by corresponding parent companies or standards organizations, and so merely refer to unambiguously defined and maintained communication interface standards, and are not placeholders for trademarked goods.  However, applicant has not claimed in claims 6, 10, 14, 17 or 20 items that conform to any standard set by any of the entities with trademarks claimed, but rather the entities with trademarks claimed themselves.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claim scope is uncertain.  A trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, not the goods themselves.  In the present case, the trademark/trade name is used to identify/describe kinds of communication fabric and, accordingly, the identification/description is indefinite.  Applicant is encouraged to amend such claim limitations to refer to products conforming to corresponding standards, e.g. IEEE 802.11 instead of Wi-Fi®.  
Applicant further asserts the claimed invention as amended is not disclosed by the prior art cited in terms of “forming a compute unit that includes components that span two different communication fabric types” because disclosing servers coupled to different communications links such servers are not composed with selected computing components concurrently from both the first communication fabric and the second communication fabric, as claimed (Reply, p. 10).  However, the prior art reference cited, Merwe, does disclose forming a compute unit that includes components that span two different communication fabric types (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43) in the sense that each compute is associated with different networks isolated from each other, and so are different communication fabrics, being different networks separate and distinct from each other.  Merwe further discloses the compute unit as being composed with selected computing components concurrently from both the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated from each other, ¶¶ 73-74).
Applicant further asserts the claimed invention as amended is not disclosed by the prior art cited in terms of interworking communications for the compute unit between the first communication fabric having the first communication fabric type and the second communication fabric having the second communication fabric type, but does not provide any rationale as to how or why the prior art cited does not disclose such amended claim language (Reply, p. 10).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further note that the prior art reference cited, Merwe, does disclose interworking communications for the compute unit between the first communication fabric having the first communication fabric type and the second communication fabric having the second communication fabric type (¶¶ 70-71, 79, wherein user-manipulable slices instantiated with device slivers interoperate together via a network bridge while on different nodes with switching layers, ¶¶ 25, 43, and are composed of physical resources connected via isolated networks, ¶¶ 73-74).


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Peripheral Component Interconnect Express (PCIe), Gen-Z, InfiniBand, NVMe, Ethernet, FibreChannel, Thunderbolt, Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi, 5G, Intel, AMD, ARM, nVIDIA, Windows, Linux, MacOS, Android and iOS, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Drawings
The drawings are objected to because Fig. 4 # 415 contains the phrase “TO SPANS” which should be “TO SPAN” so that it will read “ALLOW COMPUTE UNITS TO SPAN FABRICS” (See, e.g., Spec ¶ 91, wherein Fig. 4 # 415 is specified such that “a logical domain might be established to span more than one fabric type”.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11, and therefore respective dependent claims 2-10 and 12-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 11 included the claim limitation “forming a logical domain the compute unit that spans” (claim 1 ln. 12, claim 11 ln. 18), which is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the logical domain claimed is supposed to relate structurally with the compute unit.  The claim limitation reads as if a preposition of some sort is missing, e.g. “in” or “for” or “in relation to.”  For the purposes of compact prosecution, such a claim limitation is treated as if “forming a logical domain for the compute unit that spans” had been claimed.  (See, e.g., subsequent lines which indicate that the logical domain “interworks communications for the compute unit.”)  Appropriate correction is required.
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 14 include the claim limitation “and different version of PCIe fabric” (last ln.), which is not grammatical and needs to be made grammatical.  Further note that “PCIe fabric” should be “PCIe communication fabric” (See claim 6 ln. 2, claim 14 ln. 2) such that the claim limitation would read “and different versions of PCIe communication fabric” (See, e.g., Spec., ¶ 29, “different PCIe versions”) or perhaps “a different version of PCIe communication fabric” depending on what would have been intended originally.  For the purposes of compact prosecution, the claim limitation is treated as if “a different version of PCIe communication fabric” had been claimed.  Appropriate correction is required.
Claims 6, 10, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 10, 14, 17 and 20 contain the trademarks/trade name: Peripheral Component Interconnect Express (PCIe), Gen-Z, InfiniBand, NVMe, Ethernet, FibreChannel, Thunderbolt, Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe kinds of communication fabric and, accordingly, the identification/description is indefinite.  Applicant is encouraged to consider amending such claim limitations to refer to corresponding standards, e.g. IEEE 802.11 instead of Wi-Fi®, or otherwise make clear that such trademarks or trade names are referring to sources, not products, through the use of such nomenclature as claim limitations.  See MPEP 2173.05(u).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merwe, et al., U.S. Patent Application Publication No. US 2011/0154101 A1 (hereinafter Merwe).
Claim 1 is disclosed by Merwe, wherein
1. 	A method comprising: 
detecting first computing components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a first communication fabric of a first communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74); 
detecting second computing components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a second communication fabric of a second communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74); 
receiving user commands to form a compute unit among a pool of computing components comprising the first computing components and the second computing components (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43), wherein the user commands indicate to form the compute unit as having selected computing components concurrently from both the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated from each other, ¶¶ 73-74);
based at least on the user commands, forming the compute unit (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by a physical manager associating physical resources and logical devices connected together via isolated networks, ¶ 43) by at least forming a logical domain the compute unit that spans the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes that are defined with logical devices running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated as logical domains each from other, ¶¶ 73-74) and interworks communications for the compute unit between the first communication fabric having the first communication fabric type and the second communication fabric having the second communication fabric type (¶¶ 70-71, 79, wherein user-manipulable slices instantiated with device slivers interoperate together via a network bridge while on different nodes with switching layers, ¶¶ 25, 43, and are composed of physical resources connected via isolated networks, ¶¶ 73-74).
Claim 2 is disclosed by Merwe, wherein
2. 	The method of claim 1, further comprising:
presenting the first computing components and the second computing components in a control interface as a shared pool of computing components available (¶ 63, wherein users design full slice specifications including instantiating all objects, whereby users are provided with access to user-level objects for activating, deactivating and configuring, ¶¶ 67-68) to compose into arbitrary compute units (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43) having computing components selected from both the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated from each other, ¶¶ 73-74); and
receiving user commands via the control interface (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43).
Claim 3 is disclosed by Merwe, wherein
3. 	The method of claim 1, further comprising:
forming a first logical partition in the first communication fabric (Fig. 3, ¶¶ 24-25, 43, wherein nodes with switching layers and composed of logical devices sharing underlying physical resources are connected via networks isolated from each other, ¶¶ 73-74) and a second logical partition in the second communication fabric (Fig. 3, ¶¶ 24-25, 43, wherein nodes with switching layers and composed of logical devices sharing underlying physical resources are connected via networks isolated from each other, ¶¶ 73-74) to include the selected computing components of the compute unit into the logical domain (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes that are defined with logical devices running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated as logical domains each from other, ¶¶ 73-74).
Claim 4 is disclosed by Merwe, wherein
4. 	The method of claim 1, further comprising: 
enabling a conversion unit to interwork at least one among a communication fabric type, communication protocol type, or communication protocol version (¶¶ 4, 74, wherein disparate protocols are supported through physical and logical resources, including bridging across nodes with logical tunnel connections, ¶¶ 79, 83, 105) among the selected computing components of the compute unit (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43), wherein a first of the selected components is communicatively coupled to the first communication fabric (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74) and a second of the selected components is communicatively coupled to the second communication fabric (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74).
Claim 5 is disclosed by Merwe, wherein
5. 	The method of claim 1, further comprising: 
based at least on a first configuration inhibiting spanning across different communication fabric types (¶¶ 62, 71, wherein users specify locations for each device), indicating to a user that at least one of the computing components of the pool of computing components cannot be included among the selected computing components (¶¶ 62, 71, wherein locations specified by users for each device results in an error being reported due to no available resources that can be allocated at specified locations); 
based at least on a second configuration allowing spanning across different communication fabric types, indicating to the user that at least another of the computing components of the pool of computing components can be included among the selected computing components (¶¶ 51, 63, 77, wherein users dynamically interact with and manage physically instantiated slices, whereby users are provided with indications that a device specified for a slice has been instantiated, including by being provided access, ¶ 65).
Claim 7 is disclosed by Merwe, wherein
7. 	The method of claim 1, wherein a management processor is communicatively coupled (¶¶ 41-42, wherein a device with a processor, ¶¶ 37-38, communicates over a network) to the first communication fabric (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74), and wherein the management processor is configured to communicate over the second communication fabric via the first communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices instantiated with device slivers interoperate together via a network bridge while on different nodes with switching layers, ¶¶ 25, 43, and are composed of physical resources connected via isolated networks, ¶¶ 73-74).
Claim 8 is disclosed by Merwe, wherein
8. 	The method of claim 1, further comprising: 
based at least on a policy affecting the compute unit, migrating the compute unit from including selected ones of the first computing components to instead including ones of the second computing components (¶¶ 51, 69, 93, 114, wherein as a matter of policy, when one resource goes down, another resource is brought into service instead).
Claim 9 is disclosed by Merwe, wherein
9. 	The method of claim 1, further comprising: 
performing a discovery process to identify the first computing components as associated with the first communication fabric type, and identify the second computing components as associated with the second communication fabric type (Fig. 5 #s 504, 510, 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration); and 
maintaining one or more data structures which indicates a communication fabric type for each of the first computing components and each of the second computing components (¶¶ 51, 69, 98, wherein slices are stored, including their configurations, so that they can be reactivated by applying saved states to multiple physical instantiations after having been deactivated).

Claim 11 is disclosed by Merwe, wherein
11. 	An apparatus, comprising: 
one or more computer readable storage media (¶¶ 37-38); and 
program instructions stored on the one or more computer readable storage media that, based on being read and executed by a processing system, direct the processing system to at least (¶¶ 37-38); 
detect first computing components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a first communication fabric of a first communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74); 
detect second computing components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a second communication fabric of a second communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74); 
receive user commands to form a compute unit among a pool of computing components comprising the first computing components and the second computing components (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43), wherein the user commands indicate to form the compute unit as having selected computing components concurrently from both the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated from each other, ¶¶ 73-74); 
based at least on the user commands, form the compute unit (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by a physical manager associating physical resources and logical devices connected together via isolated networks, ¶ 43) by at least forming a logical domain the compute unit that spans the first communication fabric and the second communication fabric (¶¶ 70-71, 79, wherein user-manipulable slices are instantiated with device slivers on different nodes that are defined with logical devices running concurrently at one and the same time, whereby the nodes include switching layers, ¶¶ 25, 43, and are composed of physical resources connected via networks isolated as logical domains each from other, ¶¶ 73-74)  and interworks communications for the compute unit between the first communication fabric having the first communication fabric type and the second communication fabric having the second communication fabric type (¶¶ 70-71, 79, wherein user-manipulable slices instantiated with device slivers interoperate together via a network bridge while on different nodes with switching layers, ¶¶ 25, 43, and are composed of physical resources connected via isolated networks, ¶¶ 73-74).
Claim 12 is disclosed by Merwe, wherein
12. 	The apparatus of claim 11, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least: 
enable a conversion unit to interwork at least one among a communication fabric type, communication protocol type, or communication protocol version (¶¶ 4, 74, wherein disparate protocols are supported through physical and logical resources, including bridging across nodes with logical tunnel connections, ¶¶ 79, 83, 105) among the selected computing components of the compute unit (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43), wherein a first of the selected components is communicatively coupled to the first communication fabric (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74) and a second of the selected components is communicatively coupled to the second communication fabric (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74).
Claim 13 is disclosed by Merwe, wherein
13. 	The apparatus of claim 11, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least: 
based at least on a first configuration inhibiting spanning across different communication fabric types (¶¶ 62, 71, wherein users specify locations for each device), indicate to a user that at least one of the computing components of the pool of computing components cannot be included among the selected computing components (¶¶ 62, 71, wherein locations specified by users for each device results in an error being reported due to no available resources that can be allocated at specified locations); 
based at least on a second configuration allowing spanning across different communication fabric types, indicate to the user that at least another of the computing components of the pool of computing components can be included among the selected computing components (¶¶ 51, 63, 77, wherein users dynamically interact with and manage physically instantiated slices, whereby users are provided with indications that a device specified for a slice has been instantiated, including by being provided access, ¶ 65).
Claim 15 is disclosed by Merwe, wherein
15. 	The apparatus of claim 11, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least: 
based at least on a policy affecting the first compute unit, migrate the compute unit from including selected ones of the first computing components to instead including ones of the second computing components associated with the second communication fabric type (¶¶ 51, 69, 93, 114, wherein as a matter of policy, when one resource goes down, another resource is brought into service instead).
Claim 16 is disclosed by Merwe, wherein
16. 	The apparatus of claim 11, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least: 
perform a discovery process to identify the first computing components as associated with the first communication fabric type, and identify the second computing components as associated with the second communication fabric type (Fig. 5 #s 504, 510, 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration); and 
maintain one or more data structures which indicates a communication fabric type for each of the first computing components and each of the second computing components (¶¶ 51, 69, 98, wherein slices are stored, including their configurations, so that they can be reactivated by applying saved states to multiple physical instantiations after having been deactivated).

Claim 18 is disclosed by Merwe, wherein
18. 	A computing system, comprising: 
first components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a first communication fabric of a first communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74); 
second components (Fig. 5 #s 504, 510 , 516, ¶¶ 53-55, wherein physical resources are detected and monitored, including continuously for changes in state or configuration) communicatively coupled to a second communication fabric of a second communication fabric type (Fig. 3, ¶¶ 25, 43, wherein nodes with switching layers and composed of physical resources are connected via networks isolated from each other, ¶¶ 73-74);
a user interface configured to receive user commands to form a compute unit among a pool of components comprising the first components and the second components (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43); and 
based at least on the user commands, a management processor configured to form the compute unit for use by one or more users (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by a physical manager associating physical resources and logical devices connected together via isolated networks, ¶ 43).
Claim 19 is disclosed by Merwe, wherein
19. 	The computing system of claim 18, comprising: 
the management processor configured to form a first compute unit from among ones of the first computing components associated with the first communication fabric type (¶¶ 21, 29, 62, wherein users input requests to form user-manipulable slices that are fulfilled by association with physical resources and logical devices connected together via isolated networks, ¶ 43); 
based at least on a policy affecting the first compute unit, the management processor configured to migrate the first compute unit from the first computing components to ones of the second computing components associated with the second communication fabric type (¶¶ 51, 69, 93, 114, wherein as a matter of policy, when one resource goes down, another resource is brought into service instead).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merwe, and further in view of Kachare, et al., U.S. Patent Application Publication No. US 2019/0108158 A1 (hereinafter Kachare).
Claim 6 is disclosed by Merwe, wherein
6. 	The method of claim 1 […] wherein the second communication fabric comprises at least one among a Gen-Z, InfiniBand, […] Ethernet, Serial Attached SCSI (SAS), FibreChannel, Thunderbolt, Serial Attached ATA Express (SATA Express), Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi, cellular wireless communication fabric, and different version of PCIe fabric (¶¶ 97-98, wherein Ethernet network communication connects devices in slices).
Merwe does not disclose explicitly, but Kachare does disclose wherein:
[…] wherein the first communication fabric comprises a Peripheral Component Interconnect Express (PCIe) communication fabric, and […] NVMe (¶¶ Fig. 1 # 163, ¶¶ 25, 32, 37, wherein a bridge interworks by translating protocols over a fabric Ethernet network to provide a peripheral component interconnect express (PCIe) interface, including for NVMe), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merwe with Kachare.  The reason for doing so would have been to enable offloading tasks to specific devices (Kachare:  ¶¶ 6, 25, 32, 37).
Claim 10 is disclosed by Merwe, wherein
10. 	The method of claim 1, wherein the first communication fabric type and the second communication fabric type each comprise a different protocol or different protocol version corresponding to at least one among […] Gen- Z, InfiniBand, […] Ethernet, Serial Attached SCSI (SAS), FibreChannel, Thunderbolt, Serial Attached ATA Express (SATA Express), Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI) Wi-Fi, and cellular wireless communication fabric (¶¶ 97-98, wherein Ethernet network communication connects devices in slices).
Merwe does not disclose explicitly, but Kachare does disclose wherein:
[…] a Peripheral Component Interconnect Express (PCIe), […] NVMe (¶¶ Fig. 1 # 163, ¶¶ 25, 32, 37, wherein a bridge interworks by translating protocols over a fabric Ethernet network to provide a peripheral component interconnect express (PCIe) interface, including for NVMe), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merwe with Kachare.  The reason for doing so would have been to enable offloading tasks to specific devices (Kachare:  ¶¶ 6, 25, 32, 37).

Claim 14 is disclosed by Merwe, wherein
14. 	The apparatus of claim 11, […] wherein the second communication fabric comprises at least one among a Gen-Z, InfiniBand, […] Ethernet, Serial Attached SCSI (SAS), FibreChannel, Thunderbolt, Serial Attached ATA Express (SATA Express), Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi, and cellular wireless communication fabric, and different version of PCIe fabric (¶¶ 97-98, wherein Ethernet network communication connects devices in slices).
Merwe does not disclose explicitly, but Kachare does disclose wherein:
[…] wherein the first communication fabric comprises a Peripheral Component Interconnect Express (PCIe) communication fabric, and […] NVMe (¶¶ Fig. 1 # 163, ¶¶ 25, 32, 37, wherein a bridge interworks by translating protocols over a fabric Ethernet network to provide a peripheral component interconnect express (PCIe) interface, including for NVMe), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merwe with Kachare.  The reason for doing so would have been to enable offloading tasks to specific devices (Kachare:  ¶¶ 6, 25, 32, 37).
Claim 17 is disclosed by Merwe, wherein
17. 	The apparatus of claim 11, wherein the first communication fabric type and the second communication fabric type each comprise a different protocol or different protocol version corresponding to at least one among […] Gen- Z. InfiniBand, […] Ethernet, Serial Attached SCSI (SAS), FibreChannel, Thunderbolt, Serial Attached ATA Express (SATA Express), Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi, and cellular wireless communication fabric (¶¶ 97-98, wherein Ethernet network communication connects devices in slices).
Merwe does not disclose explicitly, but Kachare does disclose wherein:
[…] a Peripheral Component Interconnect Express (PCIe), […] NVMe (¶¶ Fig. 1 # 163, ¶¶ 25, 32, 37, wherein a bridge interworks by translating protocols over a fabric Ethernet network to provide a peripheral component interconnect express (PCIe) interface, including for NVMe), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merwe with Kachare.  The reason for doing so would have been to enable offloading tasks to specific devices (Kachare:  ¶¶ 6, 25, 32, 37).

Claim 20 is disclosed by Merwe, wherein
20. 	The computing system of claim 18, wherein the first communication fabric type and the second communication fabric type each comprise a different protocol […] Gen-Z, InfiniBand, […] Ethernet, Serial Attached SCSI (SAS), FibreChannel, Thunderbolt, Serial Attached ATA Express (SATA Express), Compute Express Link (CXL), Cache Coherent Interconnect for Accelerators (CCIX), and Open Coherent Accelerator Processor Interface (OpenCAPI), Wi-Fi, and cellular wireless communication fabric (¶¶ 97-98, wherein Ethernet network communication connects devices in slices).
Merwe does not disclose explicitly, but Kachare does disclose wherein:
[…] or different protocol version corresponding to at least one among a Peripheral Component Interconnect Express (PCIe), […] NVMe (¶¶ Fig. 1 # 163, ¶¶ 25, 32, 37, wherein a bridge interworks by translating protocols over a fabric Ethernet network to provide a peripheral component interconnect express (PCIe) interface, including for NVMe), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merwe with Kachare.  The reason for doing so would have been to enable offloading tasks to specific devices (Kachare:  ¶¶ 6, 25, 32, 37).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.



/Timothy Sowa/
Examiner, Art Unit 2448

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448